413 F.2d 366
UNITED STATES of Americav.Ronald A. USHERY, Appellant.
No. 22888.
United States Court of Appeals District of Columbia Circuit.
Filed April 21, 1969.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.
Mr. Francis J. O'Rourke, Washington, D. C., was on the pleadings for appellant.
Messrs. David G. Bress, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., were on the pleadings for appellee.
Before BURGER and WRIGHT, Circuit Judges, in Chambers.
ORDER
PER CURIAM.


1
This appeal from an order of the District Court denying appellant's motion for reduction of pre-trial bail came on for consideration on the record on appeal and the memoranda of law and fact submitted by the parties, and


2
It appearing that the General Sessions Judge improperly altered appellant's conditions of pre-trial release while presiding at appellant's preliminary hearing, see Salley v. United States, 134 U.S.App. D.C. ___, 413 F.2d 364, filed January 17, 1968, and


3
It further appearing that the District Judge, upon appellant's motion to amend the conditions of pre-trial release, failed to consider alternative nonfinancial conditions to those which had previously been set by judicial officers, see United States v. Leathers, 134 U.S.App.D.C. ___, 412 F.2d 169, filed April 17, 1969; Weaver v. United States, 131 U.S.App. D.C. 388, 405 F.2d 353 (1968), it is


4
Ordered by the Court that the case be remanded to the District Court for reconsideration in light of Salley v. United States, supra, attached hereto, and United States v. Leathers, supra.